 

Case 20-12841-MFW Doc 674

Rosita Porras
4809 Kensington Circle
Coral Spring, FL 33076

(954) 552-3613

rositaporras9195 @gmail.com

1/11/2021

United States Bankruptcy Court
District of Delaware

824 North Market Street

3" Floor

Wilmington, DE 19801

RE YouFit Health Clubs, LLC, etal. Case # 20-12841

Dear Bankruptcy Courts,

Filed 01/21/21 Page1ofi1

FILED

2621 JAN 21 AM io Ge

US BA
DISTR

CLERK
NKRUPTCY cour:

ICT OF DEL

| am objecting to the sale including the transfer of the Membership Assets. | do not want any of my
personal information disclosed anywhere. | do not want my Membership information disclosed

anywhere.

+

AWARF

Also, | see that YouFit filed bankruptcy on 11/9/2020. My membership dues for November 23, 2020 and
December 23, 2020 were taken out of my checking account. The membership dues are taken out of my
checking account on the 23" of each month. If they filed bankrupt on 11/9/2020, why would they take

my money?
Best regards,

Rosita Porras

 
